Title: James W. Wallace to Thomas Jefferson, [received 16 March 1809]
From: Wallace, James W.
To: Jefferson, Thomas


          
            
  received 16 Mar. 1809 
             I send to Mr Jefferson the following Articles Viz
             Jeffersonia Antivenena (the Roots) in a large wafer Box
             Sun Brier in a Box
             Balsam Copaiba Tree in a Box (copaiba Brasiliensis)
            
 one Beet & one Carrot for Seed in the half Barrel. the Beet weighed 15¾ lbs in Oct. 12¼ lbs in Decr. March 10th 9.¾ lbs an astonishing loss
            

2 wild Geese—tis feared they are of one sex
            
The Summer Ducks a wicked boy shot, to my great mortification
            
 The leaf of the Copaiba Brasiliensis grows large, is famous for relieving head achs &c. you may ride a week with a Switch of it—& at the end of that time stick one end in the ground & you will soon have a tree, like the Lombardy Poplar it will grow quick any where.
            
The Jeffersonia Antivenena must be used in the following manner (tis an accommodating plant & thrives equally well on the summits of barren & stony mountains as in the fertile plain) beat well three or four of the roots tops & all and boil the mass in one pint of new milk, give the afflicted unfortunate one Tablespoonful hourly & apply the boiled pulp to the wound. a smaller quantity I presume will answer for a person under puberty. an instance of its powers occurred near this place last June. 
a negroe boy was bit on the foot by a snake (the name unknown—) Horehound & Plantain juice was freely given—the pain increased also the swelling untill the size of the foot leg & thye had become almost incredible, his Screams were heard as far as his voice could reach, untill he became weak & faint, his Pulse trembling, his body covered with a profuse cold sweat & he delerious bordering on madness—in this situation the Jeffersonia Antivenena as before derected was used—by degrees the excrutiating pains & the swelling abated, his Pulse became better his mind composed & free from delerium—he survived—but the swelled parts were covered with Blisters which broke and discharged a Green fluid, to which were applied for a few days the boiled pulp which soon healed the Sores.
            If provedence will grant you my will of happiness you will have a plenty
            God bless You Sir James W. Wallace
          
          
            NB No 1 Marvel of Peru
            No 2 Wax Work Flower
            
JWW
          
        